Citation Nr: 0025707	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  95-35 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
service-connected post-concussion syndrome, with headaches, 
dizziness and syncope.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty for training from December 
1987 to July 1988 and on active duty from November 1990 to 
July 1991 and from May 1992 to August 1994.

This appeal arose from a June 1995 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection for 
post-concussion syndrome, assigning it a 10 percent 
disability evaluation.  In April 1997, the veteran testified 
before a member of the Board of Veterans' Appeals (Board) 
sitting in St. Petersburg, Florida.  In July 1997, the Board 
remanded this case for additional evidentiary development.  
In July 1999, he and his representative were informed through 
a supplemental statement of the case that the denial of his 
claim had been continued.  In March 2000, this case was again 
remanded for further development.  An April 2000 supplemental 
statement of the case again informed the veteran and his 
representative of the continued denial of the benefit sought.


FINDING OF FACT

The veteran's post-concussion syndrome is manifested by 
migraines, mood swings and episodes of syncope, with no 
evidence of dementia.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the service-connected post-concussion syndrome, with 
headaches, dizziness and syncope have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§ 3.321(b)(1), Part 4, including §§ 4.1, 4.2, 4.7, Codes 
8045, 9304 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's service medical records had shown that he had 
struck his head in May 1993 onboard a submarine; he was 
unconscious for a period of time.  The follow-up clinical 
records showed multiple treatments for complaints of 
headaches, dizziness and syncope.  

VA examined the veteran between April and May 1995.  He 
described bitemporal headaches with a tendency for the pain 
to radiate toward the neck.  On occasion, these headaches 
would become severe and there would be impaired vision and 
coordination.  These were classified as migraines and were 
noted to be part of the post-concussion syndrome.  At the 
time of this examination, he indicated that these headaches 
would occur every couple of days; he would also faint about 
once a month.

In January 1997, the veteran filled out a Residual Functional 
Capacity Questionnaire for headaches.  He indicated that he 
had throbbing headaches, accompanied by nausea, vomiting, 
photosensitivity, mental confusion and an inability to 
concentrate.  He stated that he would have two to three 
headaches per month, which would last 48 hours.  Bright 
lights and movement would make the headaches worse.  He 
denied that emotional factors would affect the headaches.  It 
was commented that he would have to take two to three breaks 
during an eight hour day, and that he would have to rest for 
4 hours before returning to work.  About twice a month, he 
had to be absent from work.

VA examined the veteran in March 1997.  He indicated that he 
was getting treatment for mood swings and a bad temper.  He 
also noted that ever since his injury in 1993 he had had 
severe headaches.  He claimed that he was not able to 
maintain employment because of his headaches.  The 
neurological evaluation noted that he was alert and oriented.  
Cranial nerves II-XII appeared to be intact.  The diagnosis 
was post traumatic headaches.  The mental disorders 
examination noted that he was pleasant and cooperative.  His 
mood remained calm and relaxed and he was coherent and 
relevant.  He stated that he was having trouble sleeping and 
that he had a tendency to become violent.  He recounted 
having dreams about war.  His cognitive functioning was 
intact.  He was able to talk in minute detail about his 
service and his mood never changed.  While he complained of 
trouble with concentration and memory, he was able to provide 
very specific details of his entire enlisted life without any 
hesitations.  The Axis I diagnosis was unexplained illness, 
not specified, mood changes, intersocial problems, sleep 
problems; rule out organic mental disorder.  The Axis II 
diagnosis was narcissistic personality disorder.  He 
described his headaches as sometimes being suboccipital or in 
the upper neck area; these would radiate anteriorly to the 
supraorbital area.  They were only very occasionally 
bitemporal.  They were sometimes prostrating (once or twice a 
month); he would have minor headaches about four times per 
month.  The diagnosis was headaches, most likely secondary to 
vascular cephalgia or atypical migraines.

The veteran and his wife testified at a personal hearing in 
April 1997.  He stated that he had headaches at least three 
times per month.  They were prostrating attacks, during which 
he was totally incapacitated.  He also described having other 
minor headaches, which would increase to the point where his 
vision would blur and his coordination would be affected.  He 
would get Imitrex injections when the headaches were very 
severe, but he stated that he did not like the side-effects.  
Whenever a headache was beginning, he would get moody and 
depressed and would tire and become angry easily.  A dark 
room would often help.  His wife confirmed that he would get 
moody and dizzy during a headache.  Sometimes he would be 
bedridden.  Both indicated that his anger, irritability and 
aggressiveness had worsened since his inservice head injury.

Between May 1995 and May 1997, the veteran sought treatment 
for headaches and minor memory problems that were related to 
his head injury.  Between June 10 and 11, 1998, he was 
hospitalized for complaints of headaches and memory loss.  He 
indicated that he felt that he was "going to lose it."  The 
neurological examination was negative.  He had a history of 
irritability and decreased impulse control, which had 
probably been made worse by the stress of a new job.

VA examined the veteran in March 1999.  He indicated that he 
had been fired from jobs because he cannot work when he is 
having a headache.  He stated that he had at least three 
headaches per month which would last two to three days.  He 
would have 24 hours of prodrome of weakness and lethargy, 
moodiness, nausea and occasional vomiting.  It would take 24 
hours to recover from these headaches.  He claimed that his 
memory was terrible.  The neurological evaluation noted that 
he could do serial 7's, was oriented and knew the Presidents 
back to Nixon.  The cerebellar examination noted good finger 
to nose testing and found that his Romberg position was good.  
Motor, sensory and strength evaluations were normal.  
Proprioception was also normal.  At the beginning of the 
examination, he was given three things to remember; at the 
conclusion of the examination, he could only recall one.  The 
diagnosis was migraine headaches, post brain concussion with 
mild dementia to recent memory.

VA further evaluated the veteran in June 1999.  During the 
psychiatric evaluation, he indicated that he had lost 35 to 
50 percent of working time because of his symptoms.  He 
stated that he "passes out" but insisted that his migraines 
were his most serious problem.  He was alert, cooperative and 
his sensorium was clear.  There were no overt signs of 
psychosis and he denied any tendency towards excessive worry.  
His wife indicated that his irritability and anxiety had 
increased after his head injury.  He claimed that he had to 
write things down in order to recall them, but he made no 
mistakes on the Folstein mini-mental status test of 30 
questions, thus showing no signs of dementia.  After five 
minutes, he was able to recall three items.  A test of 
immediate recall noted that he was able to repeat 6 digits 
forward and 4 backward.  His Gulf memories would return in an 
intrusive way and he reported having bad dreams.  He avoided 
groups of any kind, was overly irritable and excessively 
vigilant.  The Axis III diagnosis was post-concussion 
syndrome (migraines, seizures?).  The examiner did not find 
any evidence of dementia, although it was noted that his 
condition changes from time to time, which is why different 
examiners have appeared to have reached different conclusions 
in the past.  His psychiatric condition caused a mild degree 
of impairment compared to his migraine headaches.

According to the applicable criteria, brain disease due to 
trauma, which resulted in purely neurological disabilities, 
such as hemiplegia, epileptiform seizures, facial nerve 
paralysis, etc., following trauma to the brain, will be rated 
under the diagnostic codes specifically dealing with such 
disabilities, with citation of a hyphenated diagnostic code.  
Purely subjective complaints such as headaches, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, 
will be rated 10 percent and no more under diagnostic code 
9304.  This 10 percent rating will not be combined with any 
other rating for a disability due to brain trauma.  Ratings 
in excess of 10 percent for brain disease due to trauma under 
diagnostic code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  38 C.F.R. Part 4, Code 8045 (1999).

After a careful review of the evidence, it is found that 
entitlement to an evaluation in excess of 10 percent on a 
schedular basis is not warranted.  There is no evidence that 
the veteran has been diagnosed with multi-infarct dementia; 
therefore, there is no basis to grant an evaluation in excess 
of 10 percent pursuant to diagnostic code 9304 (1999).

As a consequence, it is found that the preponderance of the 
evidence is against the veteran's claim for a schedular 
evaluation in excess of 10 percent for the service-connected 
post-concussion syndrome.

This case was returned to the RO so that it could be 
considered whether it should be sent to the appropriate 
authorities for consideration of an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b).  The RO declined to so 
refer as noted in the April 2000 supplemental statement of 
the case.  The Board agrees as it does not appear from a 
review of the medical evidence that referral for 
consideration of an extraschedular evaluation is indicated.  
In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have the jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  However, in Bagwell v. Brown, 9 Vet. App. 
337 (1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the appellant, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased rating claim before the RO.  Bagwell, 9 
Vet. App. at 339.

As fully detailed above, the medical evidence does not 
reflect that the appellant's post-concussion syndrome 
warrants entitlement to increased compensation for the level 
presently assigned under the schedular criteria and hence, it 
does not appear that he has "exceptional or unusual" 
disabilities.  It is not shown by the evidence that the 
appellant has required frequent periods of hospitalization in 
the recent or remote past for this disability.  Nor has the 
veteran submitted any objective evidence that would tend to 
show that his post-concussion syndrome has resulted in marked 
interference with employment.  It was noted that he had had a 
new job in 1998; however, he has presented no records or 
statements from employers that would indicate that his 
disability has markedly interfered with his ability to 
maintain employment.  

Accordingly, the Board concludes that in the absence of any 
evidence which actually shows that this disability is 
exceptional or unusual such that the regular schedular 
criteria are inadequate to rate it, referral under section 
3.321(b)(1) for extraschedular consideration for this 
disability is not in order.



ORDER

An evaluation in excess of 10 percent for the service-
connected post-concussion syndrome is denied.



		
	C. P. RUSSELL
	Veterans Law Judge



 

